1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of the species in which (A) the first region of the multispecific polypeptide comprises an amino acid sequence having 85% or more sequence identity to SEQ ID NO:3; (B) the amino acid change (relative to SEQ ID NO:2) is V39; (C) the second region of the multispecific polypeptide is an antigen binding region which is EGFR; and (D) the disease is colon cancer; in the reply filed on November 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant’s elected invention has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by the instant claims, which have been examined on the merits in their entirety.
3.	The Sequence Listing filed May 26, 2020 is approved.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 47 recites that the one or more amino acid changes are located at an amino acid position including “L40V” (see line 2).  However, “L40V” is not just a position but is also a specific substitution.  It is unclear if Inventors are limiting any amino acid change at position L40 to the specific substitution L40V, or if “L40V” should instead be changed to “L40”.  
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 43-60, 63, 65, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,562,087.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘087 patent claims high affinity PD-1 mimic polypeptides lacking a wild-type PD-1 transmembrane domain, having 85% or more sequence identity with any of SEQ ID NOS:2-25 and 39-46, and comprising the same amino acid changes relative to SEQ ID NO:2 as are recited for the high affinity PD-1 mimic polypeptides comprised in the first region of the instant claims.  The ‘087 patent also claims that these high affinity PD-1 mimic polypeptides can be fused to a fusion partner, such as part or a whole of an Fc domain (see, e.g., claims 11-14).  The fusion partner recited in the claims of the ‘087 patent corresponds to the second region recited in the instant claims.  The ‘087 patent claims administering its high affinity PD-1 mimic polypeptides to treat cancer or chronic infections (see, e.g., claims 22-24 and 30).  While the ‘087 patent does not explicitly claim administering the fused high affinity PD-1 mimic polypeptides of claims 11-14 to a patient in order to treat cancer or chronic infections, the fused high affinity PD-1 mimic polypeptides are encompassed within the scope of the high affinity PD-1 mimic polypeptides administered in the methods of claims 22-24 and 30.  It would have been obvious to use as the high affinity PD-1 mimic polypeptides administered in the methods of claims 22-24 and 30 of the ‘087 patent the specifically claimed high affinity PD-1 mimic polypeptides, e.g. of claims 11-14, because substitution of a known and preferred species for a genus is routine in the therapeutic arts where the known species and the genus have equivalent functions. 
6.	Claim 64 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,562,087 as applied in the above rejection of claims 43-60, 63, 65, and 69, and further in view of Langermann (U.S. Patent Application Publication 2010/0055102), Chen et al (U.S. Patent Application Publication 2012/0121634), and Yoshikuni et al (U.S. Patent Application Publication 2011/0189743).  The claims of the ‘087 patent do not recite a fused high affinity PD-1 mimic polypeptide in which the high affinity PD-1 mimic polypeptide is fused through a linker to the fusion partner.  Langermann teaches PD-1 antagonists linked to a potentiating agent through an oligopeptide which does not substantially decrease the PD-1 antagonist activity of the fusion protein.  See, e.g., paragraphs [0088] and [0134].  Chen et al teach PD-1 fusion proteins in which soluble PD-1 protein is linked to an antigen via a linker sequence.  See, e.g., paragraphs [0084], [0093], and [0094], and claim 8.  Yoshikuni et al teach that it is known to produce fusion proteins separated by peptide linker sequences, which have the benefit of permitting the polypeptide components of the fusion protein to fold into their secondary and tertiary structures.  See paragraph [0236].  It would have been obvious to one of ordinary skill in the art to form fused high affinity PD-1 mimic polypeptides according to the claims of the ‘087 patent in which the high affinity PD-1 mimic polypeptide is fused through a linker to the fusion partner, because Langermann and Chen et al teach that the use of linkers is a known technique for fusion proteins comprising PD-1 components, and because Yoshikuni et al teach that using linkers has the benefit of permitting each component of a fusion protein to fold into its secondary and tertiary structures.
7.	Claims 43-56, 58, 59, 64, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,774,125.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘125 patent claims a method of modulating phagocytosis or antibody-directed cellular cytotoxicity of a cell expressing CD47 (see claim 1), comprising contacting the cell with a polypeptide which is a fusion of SIRP-gamma polypeptide and a PD-1/PD-L1 antagonist, through a GGGSGGGS linker.  The cell can be a tumor cell (see claim 13).  The fusion can be SEQ ID NO:30 (see claim 8), which is a fusion of high affinity PD-1 decoy with the SIRP-gamma polypeptide.  Residues 1-122 of SEQ ID NO:30 correspond to the PD-1/PD-L1 antagonist, which residues are identical to Inventors’ SEQ ID NO:4 and differ by only one amino acid residue (at position 41) from Inventors’ SEQ ID NO:3.  The ‘125 patent does not explicitly claim treating the tumor cell while the tumor cell is in a patient.  However, in view of the claimed intention to modulate phagocytosis or antibody-directed cellular cytotoxicity of the tumor cell, the claimed method of the ‘125 patent at least implicitly occurs while the tumor cell is in a patient. 
8.	Claims 43-56, 58, 59, 64, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,407,801.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘801 patent claims a method of treating a CD47-expressing (see claim 1), comprising administering a polypeptide which is a fusion of SIRP-gamma polypeptide.  The fusion can be SEQ ID NO:30 (see claim 4), which is a fusion of high affinity PD-1 decoy with the SIRP-gamma polypeptide through a GGGSGGGS linker.  Residues 1-122 of SEQ ID NO:30 correspond to the PD-1/PD-L1 antagonist, which residues are identical to Inventors’ SEQ ID NO:4 and differ by only one amino acid residue (at position 41) from Inventors’ SEQ ID NO:3.
9.	Claims 61, 62, 66-68, and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 43-70 have been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  The first region present in the multispecific polypeptide recited in independent claim 43 comprises a high affinity PD-1 mimic polypeptide which is identical in scope with the high affinity PD-1 mimic polypeptide recited in claim 1 of related U.S. Patent No. 9,562,087.  The ‘087 patent has the same inventorship and the same effective filing date, and claims priority to the same two provisional applications, as the instant application.  A conjugate of, or fusion with, a novel and unobvious polypeptide remains novel and unobvious at least for the same reasons as the novel and unobvious polypeptide.

	WO Patent Application 2016/187226 is cited as art of interest, teaching a fusion or chimeric polypeptide identified as SEQ ID NO:30 (see, e.g., claim 100) which has 85% or more sequence identity with SEQ ID NOS:3 and 4 of the instant application.  However, SEQ ID NO:30 is not disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/163,282, to which the WO Patent Application ‘226 claims priority.  Accordingly, this disclosure of the WO Patent Application ‘226 is not available as prior art under 35 U.S.C. 102 against the instant claims.
	The claims of U.S. Patent No. 10,800,830 (which issued based upon parent application 15/502,439) and of U.S. Patent No. 9,546,206 have been carefully considered but do not raise issues of non-statutory double patenting with the instant claims.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 8, 2022